DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 28-33 allowed.
3.	The closest relevant art is Phan (2008/0216647 A1) and Peteln (2008/0314248 A1).
4.	Phan discloses a source capture device (200 in Fig. 1) for installation on a table top of a manicure table (202) wherein filter elements (226a, 226b) are located on two side of a working table surface area (206) with suction fans (222a, 222b in Fig. 3) which suck in fine dust particles and chemical vapor/fume generated at the table surface (206) during the manicure process.  Phan shows in Figure 1 that filter elements (226a, 226b) are in a raised position which is above the working table top surface (206).  However, the filter elements mounted on the two sides of table surface (206) are stationary and not being movable up or down.  Phan shows in Figure 34 that the duct (228a) is connected to an inline air purifier (226a) and the air is clean and returned to the room (see dirty air arrow going through the filter element (226a) and coming out of the table as a clean air arrow to the room), and a grill can be installed at the opening frame of filter assembly to allow the passage of air through (paragraph 0117).  Phan shows in Figure 34 that the duct (228a) is connected to an inline air purifier (226a) and the air is clean and returned to the room (see dirty air arrow going through the filter element (226a) and coming out of the table as a clean air arrow to the room).

5.	Claims 28-33 of this instant patent application differ from the disclosure of either Phan or Peteln in that the combination of a manicure or pedicure table comprises a movable filter box with spring loaded pins to keep the movable box in a raised position and tabs at the bottom to prevent the movable box from sliding out of the fixed box, a spring-loaded grab knob to be flush with the top lid, an LED light strip mounted on the top side, and the movable box being supported in the fixed box by telescopic support arms.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 19, 2021